The report of sale of the Commissioners who, having been, appointed to divide the real estate of George Appleby, dec. and having reported the same unsusceptible of division, were ordered to make sale thereof, being now brought into court, Hardenbergh moved for the approval of it and an order on the commissioners to make conveyance, &c. Scott objected; insisted that the report should be set aside, in whole if necessary, or at least in part, and offered -to produce affidavits in support of his objections. A question *103arising as to the course of procedure, and no practice under tbe statute in question, which is a recent one, having been settled, the court directed that a rule for approval nisi, &c. on the part of Ilardenbergh should be entered, and on the part of Scott, a rule to shew cause why the report be not set aside, &c. and that the parties have leave to take affidavits, &c.